DETAILED ACTION
In the preliminary amendment filed 7/1/2019, Applicant amended claims 4, 6, 8, 10-12, 15, 18-19, 21-23, 25-26, 28-31 and 33; and cancelled claims 34-85. Claims 1-33 remained pending. In the preliminary amendment filed 12/22/19, Applicant cancelled claims 23-24 and 34-85; and added new claims 86-87. The same set of claims was submitted with the response filed 10/21/21. Currently, claims 1-22, 25-33, 86 and 87 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species B, drawn to pending claims 1-22, 25-33 and 86-87 in the reply filed on 10/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings filed 7/1/19 are objected to as follows:
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted.  Appropriate revision is required.
cushioned liner recited in claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because they contain color drawings or color photographs (see fig 11), but not a petition to accept color drawings/ photographs.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The abstract of the disclosure is objected to because of the following minor informality: In line 6, “embodiment” should be “embodiments”.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure in the specification of a cushioned liner that is removably secured to an interior leg-contacting surface of the femoral and tibial sections as recited in claim 33.

Claim Objections

Claim 1 should be amended as follows for improved clarity and readability:
1. A knee orthosis comprising:
 a femoral section configured for engaging relative to a  femur of a wearer;
 a tibial section configured for engaging relative to  a tibia of the wearer;
 a medial hinge configured for pivotally engaging the femoral and tibial sections  relative to  a knee of the wearer, the medial hinge comprising superposed shells having a shape corresponding to an arc of a sphere and having a first geometric center which displaces as the medial hinge is articulated; and
 a lateral hinge configured for pivotally engaging the femoral and tibial sections  relative to the  knee of the wearer, the lateral hinge comprising superposed spherical shells having a shape corresponding to an arc of a sphere and having a second geometric center which displaces as the  lateral hinge is articulated, the second geometric center displacing independent from the first geometric center;
wherein the first and second geometric centers do not coincide with one another along a common sagittal plane throughout a full articulation of the knee orthosis about the
medial and lateral hinges.
In claim 3, line 1 should be amended to recite: “the pivot axis is configured to correspond  to…”.
In claim 4, line 2 should be amended to recite: “…the  knee of the wearer.”
In claim 5, line 4 should be amended to recite: “…the  knee of the wearer
In claim 6, lines 3 and 5 should each be amended to recite: “…the  knee of the wearer…” (2 corrections needed).
In claim 10, line 2 should be amended to recite: “… a medial condyle of the wearer…”.
In claim 10, lines 3-4 should be amended to recite: “… a lateral condyle of the wearer…”.
In claim 11, line 2 should be amended to recite: “… a medial condyle of the wearer…”.
In claim 11, line 3 should be amended to recite: “… a lateral condyle of the wearer…”.
In claim 12 line 2: “in” should be replaced with “of” to recite “shells of the medial…”.
In claim 13 line 1: “in” should be replaced with “of” to recite “shells of the medial…”.
In claim 13 line 5: “articulation” should be removed.
In claim 14 lines 1 and 3: “the grooves” should be “the at least three grooves”. (2 corrections needed).
In claim 14 line 3: “the pins” should be “the at least three pins”.
In claim 14 line 3: “their” should be removed.
In claim 15, line 3 should be amended to recite: “ a thigh of the wearer…”.
In claim 15, line 4 should be amended to recite: “ a shin of the wearer…”.
In claim 17 line 2: “part of” should be removed.
In claim 25, line 2 should be amended to recite: “ condyles of the wearer…”.
In claim 26, line 2 should be amended to recite: “ a thigh of the wearer
In claim 26, lines 3-4 should be amended to recite: “ a shin of the wearer…”.
In claim 26, line 4 should be amended to recite “the thigh and shin…”.
In claim 27, line 3 should be amended to recite: “ a leg of the wearer…”.
In claim 27, line 3 should be amended to recite: “the leg of the wearer…”.
In claim 29, line 3 should be amended to recite: “the femur of the wearer…”.
In claim 30, line 2: “configuration” should be “configured”.
In claim 31, line 3 should be amended to recite: “ a leg of the wearer…”.
In claim 86, line 3 should be amended to recite: “the  knee of the wearer…”.
In claim 87, line 3 should be amended to recite: “the  knee of the wearer…”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 3-4 and 31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

In claim 3, the limitation reciting “…the pivot axis corresponds to a transepicondylar axis of the wearer’s knee…” of the claim encompasses a human being.
In claim 4, the limitation reciting “…the pivot axis corresponds to an asymmetric helicoidal axis of rotation of the wearer’s knee…” of the claim encompasses a human being.
In claim 31, the limitation reciting “…medial and lateral support members extending along medial and lateral sides of the wearer’s leg” of the claim encompasses a human being. 
It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the constitution. Accordingly, proper procedure where a claim is directed to an apparatus “attached to” the human body or any part thereof is to reject such claim under 35 U.S.C 101 with an explanation that, because the claim positively recites a part of the human body, it is directed to nonstatutory subject matter. See Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Therefore, for at least this reason, claims 3-4 and 31 have been rejected under 35 USC 101. It is suggested that claims 3-4 and 31 each be amended to recited “configured for” or “adapted for” language in order to overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-4 and 31 are rejected under 35 U.S.C. 112(b) because the claims include various limitations that are directed to structure that is defined by areas of the human body or method steps defined by movement of the human body both of which are subject to changes based on differences in human anatomy from one individual to the next. Thus, the language of the claims does not specifically point out and distinctly claim the subject matter.
Claim 25 is rejected under 35 U.S.C. 112(b) because it is unclear what element that the limitation of “the shells” (line 1) is in reference to (i.e. is this limitation in reference to the shells of the medial hinge, the lateral hinge, or both?). Thus, the claim language fails to particularly point out and distinctly claim the subject matter of the invention.
Claims 5-10 depend directly or indirectly from rejected claim 4 and, therefore, contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 18-22, 25-32, 86 and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleau et al (US 5792086).
With respect to claim 1, Bleau discloses a knee orthosis (knee orthosis 1; fig 1) comprising:
a femoral section (thigh cuff 10) for engaging relative to a wearer’s femur (as shown in fig 9);
a tibial section (shank cuff 20) for engaging relative to the wearer’s tibia (see figs 1 and 9);
a medial hinge (40) pivotally engaging the femoral and tibial sections (links the medial portion 13 of thigh cuff 10 to the medial portion 23 of shank cuff 20 – col 3 lines 65-67) relative to the wearer’s knee (as shown in fig 9 element 41 which is part of hinge 40 is located adjacent to the user’s knee during use), the medial hinge (40) comprising superposed shells (41) having a shape corresponding to an arc of a sphere (col 4 lines 29-33) and having a first geometric center 
a lateral hinge (30) pivotally engaging the femoral and tibial sections (links the lateral portion 11 of thigh cuff 10 to the lateral portion 21 of shank cuff 20 – col 3 lines 63-65) relative to the wearer’s knee (as shown in fig 9 element 31 which is part of hinge 30 is located adjacent to the user’s knee during use), the lateral hinge (30) comprising superposed spherical shells (31) having a shape corresponding to an arc of a sphere (col 4 lines 4-7) and having a second geometric center (111; fig 7) which displaces as the medial lateral hinge is articulated (motion of the center 111 is indicated by arrowed line 112 in fig 7; col 5 lines 35-39), the second geometric center displacing independent from the first geometric center (as indicated by figures 6 and 7, the motion of center 101 is independent from the motion of center 111);
wherein the first and second geometric centers do not coincide with one another along a common sagittal plane throughout a full articulation of the knee orthosis about the medial and lateral hinges (as shown in figures 6 and 7, the paths of centers 101 and 111 do not coincide with one another if superimposed on each other).
With respect to claim 2, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the first and second geometric centers (101;111 – figs 6-7) coincide with a common pivot axis having a center which is constrained to a sagittal plane throughout the full articulation of the knee orthosis about the medial and lateral hinges (col 1 lines 57-62).
With respect to claim 3, Bleau discloses the invention as claimed (see rejection of claim 2) and also discloses that the pivot axis corresponds to a transepicondylar axis of the wearer’s knee (col 1 lines 57-62).
claim 4, Bleau discloses the invention as claimed (see rejection of claim 2) and also discloses that the pivot axis corresponds to an asymmetric helicoidal axis of rotation of the wearer’s knee (has a three-dimensional axis that “accurately tracks the anatomical motion of the knee during flexion and extension” – col 1 lines 50-54; the anatomical motion of the knee is interpreted as being an a spiral pattern thus defining a helicoidal axis).
With respect to claim 5, Bleau discloses the invention as claimed (see rejection of claim 4) and also discloses that the pivot axis is configured to move as the knee orthosis is articulated (as shown in figs 6-7), the pivot axis having first and second extremities moving asymmetrically to follow an instantaneous axis of movement of the wearer’s knee (col 1 lines 50-56).
With respect to claim 6, Bleau discloses the invention as claimed (see rejection of claim 4) and also discloses that the medial hinge (40) is configured to move about a first pivot corresponding to a medial extremity of the helicoidal axis of rotation of the wearer’s knee (shown in fig 6; col 5 lines 24-39), further wherein the lateral hinge (30) is configured to move about a second pivot corresponding to a lateral extremity of the helicoidal axis of rotation of the wearer’s knee (as shown in fig 7; col 5 lines 24-39).
With respect to claim 7, Bleau discloses the invention as claimed (see rejection of claim 6) and also discloses that the first and second pivots (101,111) are configured to move in a sagittal plane, a frontal plane and a transverse plane, as the knee orthosis is articulated about the medial and lateral hinges (col 5 lines 24-39).
With respect to claim 8, Bleau discloses the invention as claimed (see rejection of claim 6) and also discloses that the first and second pivots (101,111) are configured to move along 
With respect to claim 9, Bleau discloses the invention as claimed (see rejection of claim 8) and also discloses that a first one of the first and second pivots is configured to move along a convex arcuate path, and a second one of the first and second pivots is configured to move along a concave arcuate path, as the knee orthosis is articulated about the medial and lateral hinges (path 102 of 101 in fig 6 is interpreted as being a concave path and path 112 of 111 in fig 7 is interpreted as being a convex path).
With respect to claim 10, Bleau discloses the invention as claimed (see rejection of claim 6) and also discloses that the first pivot is configured to follow an axis of rotation of the wearer’s medial condyle, and the second pivot is configured to follow an axis of rotation of the wearer’s lateral condyle, throughout a full articulation of the knee orthosis about the medial and lateral hinges (col 5 lines 24-39).
With respect to claim 11, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the medial hinge is configured to align with the wearer’s medial condyle, and the lateral hinge is configured to align with the wearer’s lateral condyle, throughout a full articulation of the knee orthosis about the medial and lateral hinges (col 5 lines 24-39).
With respect to claim 12, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that at least one of the shells in the medial and lateral hinges comprises grooves (grooves 36-38 in shell 35; col 4 lines 25-27) shaped to engage with corresponding pins 
With respect to claim 13, Bleau discloses the invention as claimed (see rejection of claim 12) and also discloses that the shells in the medial and lateral hinges comprise at least three grooves shaped to engage with and guide movement of at least three corresponding pins (grooves 36-38 in shell 35 receive rivets 32-34 and guide movement of the rivets as shown in figs 2-3 and 7; col 4 lines 25-27; grooves 46-48 in shell 45 receive rivets 42-44 and guide movement of the rivets as shown in figs 4-6; col 4 lines 48-52), the at least three pins being arranged in a geometric formation (triangular configurations shown in figs 6 and 7) having a center defining a pivot corresponding to an extremity of the pivot axis of the orthosis articulation (centers are at 101 and 111 as shown in figs 6-7).
With respect to claim 14, Bleau discloses the invention as claimed (see rejection of claim 13) and also discloses that the grooves are arranged to cause a displacement of the center of the geometric formation along an arcuate path as the pins move along their predetermined paths in the grooves (centers 101 and 111 are displaced along paths 102 and 112 which are arcuate as shown in figs 6-7).
With respect to claim 14, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the femoral section comprises a femoral cuff (thigh “cuff” 10) sized and shaped to conform a specific anatomy of the wearer’s thigh (as shown in fig 9), and the tibial section comprises a tibial cuff (shank “cuff” 20) sized and shaped to conform to a specific anatomy of the wearer’s shin (as shown in fig 9).
claim 16, Bleau discloses the invention as claimed (see rejection of claim 15) and also discloses that the superposed shells of each of the medial and lateral hinges (pair 31 of shells and pair 41 of shells) comprise a femoral shell secured relative to the femoral cuff (pair 31 of shells is fastened to one of the lateral portions 11 or 21 of thigh cuff 10 – col 4 lines 8-9), and a tibial shell secured to the tibial cuff (pair 41 of shells is fastened to one of the medial portions 13 or 23 of shank cuff 20 – col 4 lines 33-35).
With respect to claim 18, Bleau discloses the invention as claimed (see rejection of claim 16) and also discloses that the femoral shell comprises at least one groove formed therein for guiding at least one corresponding pin fixed relative to the tibial shell, and the tibial shell comprises at least one groove formed therein for guiding at least one corresponding pin fixed relative to the tibial shell (grooves 36-38 in shell 35 receive rivets 32-34 and guide movement of the rivets as shown in figs 2-3 and 7; col 4 lines 25-27; grooves 46-48 in shell 45 receive rivets 42-44 and guide movement of the rivets as shown in figs 4-6; col 4 lines 48-52).
With respect to claim 19, Bleau discloses the invention as claimed (see rejection of claim 15) and also discloses that at least one pin is integrally formed as part of the femoral shell or the tibial shell (as shown in figs 2 and 4).
With respect to claim 20, Bleau discloses the invention as claimed (see rejection of claim 19) and also discloses that the at least one pin extends from an interior surface of the femoral shell or the tibial shell (as shown in figs 2 and 4).
With respect to claim 21, Bleau discloses the invention as claimed (see rejection of claim 16) and also discloses that at least one of the femoral and tibial shells comprises a pair of shells 
With respect to claim 22, Bleau discloses the invention as claimed (see rejection of claim 12) and also discloses that the grooves comprise apertures opening on an exterior side and on an interior side of the shells in the medial and lateral hinges (as shown in figures 2 and 4).
With respect to claim 25, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the shells are sized and/or shaped to conform to a size and/or shape of the wearer’s condyles (col 4 lines 53-57; col 5 lines 24-34; see also fig 9).
With respect to claim 26, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the femoral section is configured to apply two or three areas of force to the wearer’s thigh, and wherein the tibial section is configured to apply two or three areas of force to the wearer’s shin, to realign the wearer’s thigh and shin in a frontal plane (each of the cuffs 10 and 20 includes portions in contact with medial and lateral portions of the leg during use as shown in fig 9 and thus are interpreted as applying force to these two areas as needed during use to control movement of the knee).
With respect to claim 27, Bleau discloses the invention as claimed (see rejection of claim 26) and also discloses that the femoral and tibial sections are each configured to apply a first area of force on a lateral side of the wearer’s leg and a second area of force on a medial side of the wearer’s leg (each of the cuffs 10 and 20 includes portions in contact with medial and lateral portions of the leg during use as shown in fig 9 and thus are interpreted as applying force to these two areas as needed during use to control movement of the knee).
claim 28, Bleau discloses the invention as claimed (see rejection of claim 26) and also discloses that the femoral and tibial sections are each configured to apply a first area of force via a proximal section of the femoral or tibial sections, and a second area of force via a distal section of the femoral or tibial sections (each of the cuffs 10 and 20 includes proximal and distal sections as shown i.e. in fig 1 that are in contact with portions of the leg during use as shown in fig 9 and thus are interpreted as applying force to these areas as needed during use to control movement of the knee).
With respect to claim 29, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the femoral and tibial sections are configured to apply forces to encourage a lateral translation of the wearer’s femur relative to the tibia throughout the articulation of the orthosis, to correct for medialization (col 5 lines 15-39).
With respect to claim 30, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the femoral and tibial sections are configured to apply forces to adjust an angle of the femur relative to the tibia throughout the articulation of the orthosis, to correct for valgus or varus deformities (col 5 lines 15-16).
With respect to claim 31, Bleau discloses the invention as claimed (see rejection of claim 15) and also discloses that the femoral and tibial cuffs each comprise medial (13, 23) and lateral (11, 21) support members extending along medial and lateral sides of the wearer’s leg (as shown in fig 1; fig 9).
With respect to claim 32, Bleau discloses the invention as claimed (see rejection of claim 31) and also discloses that the medial (13, 23) and lateral (11, 21) support members comprise rigidity structures to increase or decrease rigidity in predetermined areas of the lateral support 
With respect to claim 86, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the medial and lateral hinges are configured to limit the full articulation of the knee orthosis to prevent hyperextension of the wearer’s knee (col 4 line 58- col 5 line 4; col 6 lines 40-44).
With respect to claim 87, Bleau discloses the invention as claimed (see rejection of claim 86) and also discloses that the medial and lateral hinges are configured to limit extension of the knee orthosis by at least 10° relative to a natural full extension of the wearer’s knee (col 4 line 58- col 5 line 4; col 6 lines 40-44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bleau et al (US 5792086) in view of Bastyr et al (US 6110137).
With respect to claim 33, Bleau discloses the invention as claimed (see rejection of claim 1) and also discloses that the orthosis 1 can further comprise a cushioned liner (padding – col 6 lines 45-49). Bleau does not, however, explicitly disclose a cushioned liner removably secured to an interior leg-contacting surface of the femoral and tibial sections.  
	Bastyr teaches an orthopaedic brace that includes a pad or cushion 58 that is secured to a cuff 14 of the brace via Velcro material 62 such that the pad/cushion is “in confronting .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7-8, 10-22 and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15, 17-20, 23-26, and 31-32 of U.S. Patent No. 10675167 (hereinafter the ‘167 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims and the claims of US Patent No. 10675167 differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, the patented claims are in effect a “species” of the broader, “generic” invention recited in the claims of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Thus, claims 1-2, 5, 7-8, 10-22 and 25-31 of the present application are not patentably distinct from claims 1-9, 11-15, 17-20, 23-26, and 31-32 of U.S. Patent No. 10675167.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The following subject matter of claim 17 could either not be found or was not suggested in the prior art of record. The subject matter not found was a knee orthosis comprising a femoral cuff and a femoral shell integrally formed as part of a single piece and comprising a tibial cuff and tibial shell being integrally formed as a single piece, in combination with the other elements in the claims.
Bleau discloses an orthosis 1 that includes a femoral cuff (thigh cuff 10) and a hinge (lateral hinge 30) which comprises a pair of shells (31) (col 4 lines 4-8) wherein the femoral cuff (10) and the femoral shell (31) are separate elements as shown in figure 1 that are connected to each other when the pair 31 of shells is fastened to one of the lateral portions 11 or 21 of the thigh cuff 10. Thus, in Bleau, the femoral cuff and femoral shell are not integrally formed as part of a single piece. Additionally, Bleau discloses that the orthosis 1 includes a tibial cuff (shank cuff 20) and a hinge (medial hinge 40) which comprises a pair of shells (41) (col 4 lines 29-33) separate elements as shown in figure 1 that are connected to each other when the pair 41 of shells is fastened to one of the medial portions 13 or 23 of the shank cuff 20. Thus, in Bleau, the tibial cuff and the tibial shell are not integrally formed as a single piece.
Additionally, Nathanson et al (US 8043243) discloses a knee orthosis (brace 34; figure 1-18) comprising: a femoral section (thigh frame 36) comprising a femoral cuff (superior transverse portion 40 – figure 1) and a femoral hinge (thigh portions 54 and 112 of the lateral and medial hinges 32 and 30); and a tibial section (calf frame 38) comprising a tibial cuff (inferior transverse portion 46) and a tibial hinge (calf portions 52 and 110 of the lateral and medial hinges 32 and 30). 
Nathanson does not, however, disclose that the femoral cuff and hinge are integrally formed as part of a single piece because as shown in figure 3 the plates 56 and 58 forming the thigh portion 54 and plates 114 and 116 forming thigh portion 112 are each attached to a respective upright 44/42 on the thigh frame by fastening members such as bolts or rivets inserted through apertures 64/122 (col 4 line 48- col 5 line 7; col 7 lines 1-27). Thus, the thigh portions 54 and 112 of the hinges and the superior transverse portion 40 are not integrally formed as part of a single piece.
Nathanson also does not disclose that the tibial cuff and hinge are integrally formed as part of a single piece because as shown in figures 8 and 12, each tibial hinge (calf portions 52 and 110) includes a main plate portion (74/132) that is pivotably secured to a superior end of a respective upright (50/48) on the calf frame 38 (col 5 lines 27-45; col 7 line 48- col 8 line 7). Thus, the calf portions 52 and 110 of the hinges and the inferior transverse portion 46 are not .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786